Exhibit 10.30

AMENDMENT AGREEMENT

This Amendment Agreement (the “Amendment”) is made by and among FREDERICK V.
MILLER, M.D., MHA, MBA (“Employee”), PEDIATRIX MEDICAL GROUP, INC. (which is to
be renamed as MEDNAX SERVICES, INC. in connection with the reorganization
described below) (“Prior Employer”) and a newly formed entity, NEW PEDIATRIX
MEDICAL GROUP, INC. (which is to be renamed as PEDIATRIX MEDICAL GROUP, INC. in
connection with the same reorganization) (“New Employer”).

WHEREAS, Employee and Prior Employer previously entered into that certain
Employment Agreement, dated August 11, 2008 (the “Employment Agreement”) for
Employee’s provision of services to Prior Employer;

WHEREAS, on January 1, 2009, Prior Employer intends to consummate a
reorganization of its operations into a holding company structure under
Section 607.11045 of the Florida Business Corporation Act (the “Reorganization”)
whereby Prior Employer will become a wholly-owned subsidiary of MEDNAX, Inc., a
newly formed Florida corporation (“Mednax”);

WHEREAS, as a consequence of the Reorganization, the common stock of Mednax will
become publicly traded in place of the common stock of Prior Employer and all
stock options and restricted stock of Prior Employer held by Employee will be
converted into stock options and restricted stock of Mednax;

WHEREAS, in connection with the Reorganization, the subsidiaries owned by and
the affiliated professional contractors related to Prior Employer, that are
engaged in the provision of newborn, maternal-fetal and other pediatric
subspecialty care, will become directly owned by or related to New Employer; and

WHEREAS, Prior Employer, New Employer and Employee would like to amend the
Employment Agreement to modify certain provisions therein to account for the
Reorganization and the assignment of the Employment Agreement from Prior
Employer to New Employer.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, effective upon the date on which the Reorganization is completed, the
parties agree as follows:

1. Pursuant to Section 12 of the Employment Agreement, Prior Employer hereby
assigns to New Employer and New Employer hereby accepts assignment of all of
Prior Employer’s right, title and interest in, to and under the Employment
Agreement and New Employer hereby assumes all Prior Employer’s obligations under
the Employment Agreement. All references to “Employer” in the Employment
Agreement shall mean New Employer.

2. Section 3.2, Employee Benefits, of the Employment Agreement shall be deleted
in its entirety and replaced with the following:

3.2 Employee Benefits. During the Employment Period, Employee shall be entitled
to participate in such health, welfare, disability, retirement savings and other
fringe benefit plans and programs (subject to the terms and conditions of such
plans and programs) as may be provided from time to time to employees of
Employer and to the extent that such plans and programs are applicable to other
similarly situated employees of Employer.

3. Section 3.4, Incentive Compensation Plans, of the Employment Agreement shall
be deleted in its entirety and replaced with the following:

3.4 Equity Plans. During the Employment Period, Employee shall be eligible to
participate in Mednax, Inc.’s 2008 Incentive Compensation Plan or any other
similar plan adopted by Mednax, Inc. that provides for the issuance of stock
options, stock appreciation rights, restricted stock, deferred stock, bonus
stock, awards payable in stock or any other stock based award (each an “Equity
Plan”). Every stock based award made to Employee shall be subject to the terms
and conditions of this Agreement, the applicable award agreement and the terms
of the Equity Plan. Employee shall also be eligible to participate in Mednax,
Inc.’s non-qualified employee stock purchase plan and any successor plan.
Employee acknowledges Employee’s participation in the Equity Plan pursuant to
this Section 3 is sufficient consideration for Employee to enter into this
agreement, including the restrictive covenants set forth in Section 8 below.



--------------------------------------------------------------------------------

4. Section 4.7(c) of the Employment Agreement shall be deleted in its entirety
and replaced with the following:

(c) within a one (1) year period after a Change in Control (as defined below) of
Mednax, Inc., Employee is either (i) assigned any position, duties,
responsibilities or compensation that are significantly diminished when compared
with the position, duties, responsibilities or compensation of Employee prior to
such Change in Control of Mednax, Inc., or (ii) forced to relocate to another
location more than twenty five (25) miles from Employee’s location prior to the
Change in Control of Mednax, Inc. For purposes of this Agreement, “Change in
Control” shall mean (i) the acquisition by a person or an entity or a group of
persons and entities, directly or indirectly, of more than fifty (50%) percent
of Mednax, Inc.’s common stock in a single transaction or a series of
transactions (hereinafter referred to as a “50% Change in Control”), (ii) a
merger or other form of corporate reorganization of Mednax, Inc. resulting in an
actual or de facto 50% Change in Control, or (iii) the failure of Applicable
Directors (defined below) to constitute a majority of Mednax, Inc.’s Board of
Directors (the “Board”) during any two (2) consecutive year period after the
date of this Agreement (the “Two-Year Period”). “Applicable Directors” shall
mean those individuals who are members of the Board at the inception of a
Two-Year Period and any new director whose election to the Board or nomination
for election to the Board was approved (prior to any vote thereon by the
shareholders) by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the Two-Year Period at
issue or whose election or nomination for election during such Two-Year Period
was previously approved as provided in this sentence; or

5. Section 5.10, Period for Exercising Stock Options After Termination, of the
Employment Agreement shall be deleted in its entirety and replaced with the
following:

5.10 Period for Exercising Stock Options After Termination. Except as to
incentive stock options granted in accordance with Section 422 of the Internal
Revenue Code, after termination of Employee’s employment under this Agreement
for any reason other than pursuant to Section 4.1, Employee shall be allowed a
period of one hundred eighty (180) days during which to exercise any vested
options to purchase Mednax, Inc.’s common stock or vested stock appreciation
rights and realize any other vested incentive compensation awards that may be
granted or made under any Equity Plan; provided, however, that in no event shall
the period during which Employee may exercise any vested stock option or vested
stock appreciation right be extended pursuant to this Section 5.10 to a date
that is later than the earlier of (i) the latest date upon which the stock right
could have expired by its original terms under any circumstances or (ii) the
tenth (10th) anniversary of the original date of grant of the stock right. In
all other respects, the terms of the applicable equity compensation plan shall
control the terms and conditions of any awards made pursuant thereto. In
addition, notwithstanding any contrary provision in any Equity Plan, in the
event Employee’s termination date as a result of a Change in Control (as defined
above) occurs within the twelve (12) month period of a Change in Control, any
unvested stock options and restricted stock held by Employee on the termination
date shall fully vest and in the case of stock options, become immediately
exercisable.



--------------------------------------------------------------------------------

6. Section 5.13, Release, of the Employment Agreement shall be deleted in its
entirety and replaced with the following:

5.13. Release. Employer shall provide Employee with a general release in the
form attached as Exhibit C (subject to such modifications as Employer may
reasonably request) within seven (7) days after Employee’s termination
date. Payments or benefits to which Employee may be entitled pursuant to this
Article 5 (other than any accrued but unpaid Base Salary and employee benefits
as of the end of the Employment Period) (the “Severance Amounts”) shall be
conditioned upon Employee executing the general release within 21 days after
receiving it from Employer and the general release becoming irrevocable upon the
expiration of 7 days following the Employee’s execution of it. Payment of the
Severance Amounts shall be suspended during the period (the “Suspension Period”)
that begins on Employee’s termination date and ends on the date (“Suspension
Termination Date”) that is thirty-five (35) days after Employee’s termination
date; provided, however, that this suspension shall not apply, and Employer
shall be required to provide, any continued health insurance coverage that would
be required under Article 5.9 hereof during the Suspension Period. If Employee
executes the general release and the general release becomes irrevocable by no
later than the Suspension Termination Date, then payment of any Severance
Amounts that were suspended pursuant to this provision shall be made in the
first payroll period that follows the Suspension Termination Date, and any
Severance Amounts that are payable after the Suspension Termination Date shall
be paid at the times provided in Article 5.

7. Prior Employer, New Employer and Employee acknowledge and agree that the
consummation of the Reorganization under Section 607.11045 of the Florida
Business Corporation Act whereby Prior Employer will become a wholly-owned
subsidiary of Mednax, Inc. shall not constitute a “Change in Control” as such
term is defined in the Employment Agreement. New Employer shall promptly notify
Employee in writing of the date of the completion of the Reorganization.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement on
December 31, 2008.

 

PEDIATRIX MEDICAL GROUP, INC. By:  

/s/ Thomas W. Hawkins

Its:  

Secretary

NEW PEDIATRIX MEDICAL GROUP, INC. By:  

/s/ Thomas W. Hawkins

Its:  

Secretary

EMPLOYEE:

/s/ Frederick V. Miller, M.D.

Frederick V. Miller, M.D., MHA, MBA